

Exhibit 10.59


NEITHER THIS CONVERTIBLE DEBENTURE NOR THE SECURITIES INTO WHICH THIS
CONVERTIBLE DEBENTURE IS CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.


DOT VN, INC.
CONVERTIBLE DEBENTURE


$51,390.00
SAN DIEGO, CALIFORNIA
JUNE 17, 2010
No. D-001b
   



DOT VN, INC., a Delaware corporation (the “Maker” or “Company”), hereby promises
to pay to the order of VISION OPPORTUNITY MASTER FUND, (the “Holder”) or its
successors and assigns the principle sum of Fifty-One Thousand Three Hundred
Ninety Dollars and No Cents ($51,390.00), with interest at the rate of ten (10%)
per annum accruing from the date of this Convertible Debenture (the “Debenture”)
until paid in full.  All outstanding principal and accrued and unpaid interest
shall become due thirty-six (36) months from the date upon which the Debenture
is executed (May 11, 2013) (the “Due Date”).


All payments due and owing under this Debenture shall be subject to the terms
and conditions set forth herein.


 
1.
Agreement.



The Debenture is issued in settlement of $45,000 in unpaid Liquidated Damages
pursuant to that certain Investors Registration Rights Agreement dated January
31, 2007, which are hereby incorporated by reference, and was due January 31,
2009 with accrued and unpaid interest of $6,390.00 as of May 31, 2010.  The
principal amount of the Debenture is $51,390.00 (the “Debenture Principal”).


 
2.
Register.



The Company shall keep at its principal office a register in which the Company
shall provide for the registration of the Holder of the Debenture or for the
registration of a transfer of the Debenture to a different Holder.

 
 

--------------------------------------------------------------------------------

 


 
3.
Loss, Theft, Destruction or Mutilation of the Debenture.



Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of the Debenture and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity bond in such reasonable
amount as the Company may determine (or if such Debenture is held by the
original Holder, of an unsecured indemnity agreement reasonably satisfactory to
the Company) or, in the case of any such mutilation, upon surrender and
cancellation of such Debenture, the Company will make and deliver, in lieu of
such lost, stolen, destroyed or mutilated Debenture, a new Debenture of like
tenor and unpaid principal amount and dated as of the date to which interest has
been paid on the Debenture so lost, stolen, destroyed or mutilated.


 
4.
Registered Holder.



The Company may deem and treat the person in whose name any Debenture is
registered as the absolute owner and Holder of such Debenture for the purpose of
receiving payment of the principal of and interest on such Debenture and for the
purpose of any notices, waivers or consents thereunder, whether or not such
Debenture shall be overdue, and the Company shall not be affected by notice to
the contrary.  Payments with respect to any Debenture shall be made only to the
registered Holder thereof.


 
5.
Surrender of the Debenture.



The Company may, as a condition of payment of all or any of the principal of the
Debenture, or its conversion, require Holder to present the Debenture for
notation of such payment and, if the Debenture be paid in full or converted in
full at the election of Holder as herein provided, require the surrender hereof.


 
6.
Conversion.



At any time prior to or at the Due Date, at the option of the Holder, all
principal and accrued interest due on this Debenture (the “Convertible Amount”)
may be converted, in whole or in part at any time and from time to time, into
common stock of the Company at $0.25 per share (the “Conversion Price”).  If, on
or prior to the Due Date, Holder has not elected to convert this Debenture, all
outstanding principal and accrued and unpaid interest shall become due and
payable on the Due Date and the conversion feature of this Section 6 hereof
shall expire.


 
7.
Mechanics of Conversion.



(a)           Upon the Company’s receipt of written notice in the form attached
hereto as Exhibit B of Holder’s election to convert (the “Conversion Election”)
the Debenture, in whole or in part, the principal amount of this Debenture plus
any accrued and unpaid interest, if so elected, (the “Conversion Amount”) shall
be deemed converted into such number of shares of the Company’s Common
Stock.  The number of shares of Common Stock issuable upon conversion hereunder
equals the quotient obtained by dividing (x) the Conversion Amount by (y) the
Conversion Price as determined pursuant to Sections 6 and 8 hereof.  Holder
shall return this Debenture to the Company at the address set forth below, or
such other place as the Company may require in writing.  Within ten (10) days
after receipt of this Debenture and the Conversion Election, the Company shall
cause to be issued in the name of and delivered to Holder at the address set
forth on Exhibit A, or to such other address as to which Holder shall have
notified the Company in writing, a certificate evidencing the securities to
which Holder is entitled (the “Conversion Shares”).  No fractional securities
will be issued upon conversion of the Debenture, in whole or in part.  If on
conversion of the Debenture a fraction of a security results, the Company shall
round up the total number of securities to be issued to Holder to the nearest
whole number.

 
 

--------------------------------------------------------------------------------

 

(b)           Certain Conversion Restrictions.  The Company shall not effect any
conversions of this Debenture and the Holder shall not have the right to convert
any portion of this Debenture or receive shares of Common Stock as payment of
interest hereunder to the extent that after giving effect to such conversion or
receipt of such interest payment, the Holder, together with any affiliate
thereof, would beneficially own (as determined in accordance with Section 13(d)
of the Exchange Act and the rules promulgated thereunder) in excess of 9.99% of
the number of shares of Common Stock outstanding immediately after giving effect
to such conversion or receipt of shares as payment of interest.  Since the
Holder will not be obligated to report to the Company the number of shares of
Common Stock it may hold at the time of a conversion hereunder, unless the
conversion at issue would result in the issuance of shares of Common Stock in
excess of 9.99% of the then outstanding shares of Common Stock without regard to
any other shares which may be beneficially owned by the Holder or an affiliate
thereof, the Holder shall have the authority and obligation to determine whether
the restriction contained in this Section will limit any particular conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
principal amount of this Debenture is convertible shall be the responsibility
and obligation of the Holder.  If the Holder has delivered a Conversion Notice
for a principal amount of this Debenture that, without regard to any other
shares that the Holder or its affiliates may beneficially own, would result in
the issuance in excess of the permitted amount hereunder, the Company shall
notify the Holder of this fact and shall honor the conversion for the maximum
principal amount permitted to be converted on such Conversion Date in accordance
with the periods described herein and, any principal amount tendered for
conversion in excess of the permitted amount hereunder shall remain outstanding
under this Debenture.  The provisions of this Section 7(b) may be waived by the
Holder (but only as to itself and not to any other Holder) upon sixty-one (61)
days notice to the Company.


 
8.
Antidilution Provisions.



(a)           If the Company, at any time while this Debenture is outstanding,
shall (a) pay a stock dividend or otherwise make a distribution or distributions
on shares of its Common Stock or any other equity or equity equivalent
securities payable in shares of Common Stock, (b) subdivide outstanding shares
of Common Stock into a larger number of shares, (c) combine (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (d) issue by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding after such event (the “Adjusted Conversion Price”).  The Adjusted
Conversion Price shall be rounded down to the nearest one hundredth of a
cent.  Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
reclassification.


(b)           If the Company, at any time while the amount of this Debenture
outstanding is equal to or greater than Fifty Percent (50%) of the Debenture
Principal, shall issue securities or convertible securities (other than
securities issued to employees, officers and directors of the Company or
consultants to the Company, securities issued in connection with a merger, share
exchange or acquisition, or in connection with equipment leasing) (the “New
Securities”) entitling the recipient to shares or the right to convert into
shares of Common Stock at a price per share less than the Conversion Price (the
“New Securities Price”), then the Conversion Price shall be reduced to the New
Securities Price (the “New Conversion Price”).  Such adjustment shall be made
whenever such New Securities are issued.  However, upon the expiration of any
such New Securities right to purchase shares of the Common Stock the issuance of
which resulted in an adjustment in the Conversion Price pursuant to this
Section, if such New Securities shall expire and shall not have been exercised
into Common Stock, the Conversion Price shall immediately upon such expiration
be recomputed and effective immediately upon such expiration be increased to the
price which it would have been (but reflecting any other adjustments in the
Conversion Price made pursuant to the provisions of this Section after the
issuance of any other such New Securities) had the adjustment of the Conversion
Price made upon the issuance of such New Securities had not been made.

 
 

--------------------------------------------------------------------------------

 


(c)           Whenever the Conversion Price is adjusted pursuant to Section 8
hereof, the Company shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment (either the Adjusted Conversion Price or
the New Conversion Price) and setting forth a brief statement of the facts
requiring such adjustment.


 
9.
Registration Rights.



(a)           Piggyback Registrations.
 
(i)           Notice of Registration.  If, at any time, the Company proposes to
file a registration statement with the Securities and Exchange Commission (the
“SEC”) in connection with any public offering of common stock (other than in
connection with an initial public offering of common stock), whether for the
account of the Company or any other person (other than a Registration Statement
on Form S-4 or Form S-8 (or any successor forms under the Securities Act) or
other registrations relating solely to employee benefit plans or any transaction
governed by Rule 145 under the Securities Act), the Company shall (i) include
the Shares for resale (the “Registrable Securities”) in such Registration
Statement, and (ii) give written notice of such filing and the date thereof to
each Holder that owns Shares not later than fifteen (15) after the filing of
such Registration Statement, by means of the prospectus contained in such
Registration Statement.  Subject to subsection 9(b) hereof, the Company shall
include in such Registration Statement, if filed, all Registrable Securities
held by such Holder to be included so as to permit such securities to be sold or
disposed of in the manner and on the terms set forth in such request.  Such
registration shall hereinafter be called a “Piggyback Registration”.  Each
Holder shall only have one (1) right to receive a Piggyback Registration.  The
Company shall have the right at any time to delay or discontinue, without
liability to the Holders, any Piggyback Registration under this subsection 9(a)
at any time prior to the effective date of the Registration Statement if the
proposed offering of common stock contemplated thereunder is discontinued.
 
(ii)           Request for Opinion Letter.  At any time after six (6) months
from the date of Closing, and upon receipt of a written request by the Holder,
the Company shall assist the Holder in obtaining legal opinion (the “Opinion
Letter”), at Holder’s cost, within thirty (30) days of receipt of a written
request from Holder, provided that the request is made pursuant to and in
reliance upon an exemption from the registration requirements of the United
States Securities Act of 1933, as amended.
 
(iii)           Withdrawal Right.  Any Holder shall have the right to withdraw
its inclusion of its Registrable Securities in any Registration Statement
pursuant to this subsection 9(a) by giving written notice to the Company of its
request to withdraw; provided, however, that (A) such withdrawal request must be
made in writing prior to the earlier of the execution of the underwriting
agreement or the execution of the custody agreement with respect to such
Piggyback Registration and (B) such withdrawal shall be irrevocable and, after
making such withdrawal, such Holder shall no longer have any right to include
Registrable Securities in the Piggyback Registration from which such Investor
withdrew.

 
 

--------------------------------------------------------------------------------

 

(b)       Allocation of Securities Included in Registration Statements.  In
connection with any Registration Statement, in the case of an underwritten
public offering, if the managing underwriter(s) of such offering advise(s) or,
in the case of a non-underwritten public offering, the Company determines, that
the inclusion in such Registration Statement of some or all of the shares sought
to be registered thereunder exceeds the number of shares (the “Saleable Number”)
that can be sold in an orderly fashion without a substantial risk that either
the price per share to be derived from such registration, the timing of such
registration or the distribution of the Registrable Securities pursuant to such
registration will be materially and adversely affected, then the number of
shares offered thereunder shall be limited to the Saleable Number and shall be
allocated as follows:  (i) first, to all the shares of common stock that the
Company proposes to register for its own account, (ii) second, the difference,
if any, between the Saleable Number and the number of shares to be included
pursuant to clause (a) above, to the Holders pro rata on the basis of the number
of Registrable Securities offered for sale by each Holder, and (iii) third, the
difference, if any, between the Saleable Number and the number of shares to be
included pursuant to clauses (i) and (ii) above, to all other selling
shareholders, pro rata on the basis of the number of shares offered for sale by
each such shareholder.
 
(c)       Furnish Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Sections 4(a) that the
Holders shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them, and the intended method of disposition of
such securities as shall be required to timely effect the registration of their
Registrable Securities.
 
(d)       Certain Notices; Suspension of Sales.  The Company may, upon written
notice to the Holders, suspend the Holders’ use of any Prospectus (which is a
part of any Registration Statement) for a reasonable period not to exceed ninety
(90) days if the Company in its reasonable judgment believes it may possess
material non-public information the disclosure of which in its reasonable
judgment would have a material adverse effect on the Company and its
subsidiaries taken as a whole.  Each Holder of Registrable Securities agrees by
its acquisition of such Registrable Securities to hold any communication by the
Company pursuant to this section 9(d) in confidence.
 
(e)       Amendments.  Subject to Section 9(d) hereof, the Company shall (i)
prepare and file with the SEC such amendments and post-effective amendments to
the Registration Statement as may be necessary to keep the Registration
Statement effective for a period no less than 12 months from the date of
effectiveness of the Registration Statement, (ii) cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and (iii) comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended methods of disposition by the Registering
Shareholders set forth in such Registration Statement or Prospectus supplement.
 
(f)        Indemnification.  In the event any Registrable Securities are
included in a registration statement under Section 9(a):
 
(i)           To the extent permitted by law, the Company will indemnify and
hold harmless each Holder and the partners, officers, directors and stockholders
of each Holder, any underwriter (as defined in the Securities Act) for such
Holder and each person, if any, who controls such Holder or underwriter within
the meaning of the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), against any losses, claims, damages, or
liabilities joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any of the following statements, omissions or violations
(collectively a “Violation”) by the Company:  (i) any untrue statement or
alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities law or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law in connection with the
offering covered by such registration statement; provided however, that the
indemnity agreement contained in this Section 9(f)(i) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld, nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, partner, officer, director, stockholder,
underwriter or controlling person of such Holder.

 
 

--------------------------------------------------------------------------------

 
 
(ii)           To the extent permitted by law, each Holder will, if Registrable
Securities held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify and hold
harmless the Company, each of its directors, its officers and each person, if
any, who controls the Company within the meaning of the Securities Act, any
underwriter and any other Holder selling securities under such registration
statement or any of such other Holder’s partners, directors, officers or
stockholders or any person who controls such Holder, against any losses, claims,
damages or liabilities to which the Company or any such person may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Holder under an
instrument duly executed by such Holder and stated to be specifically or use in
connection with such registration; and each such Holder will pay as incurred any
legal or other expenses reasonably incurred by the Company or any such person in
connection with investigating or defending any such loss, claim, damage,
liability or action if it is judicially determined that there was such a
Violation; provided, however, that the indemnity agreement contained in this
Section 9(f)(ii) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Holder, which consent shall not be unreasonably withheld.
 
(iii)           Promptly after receipt by an indemnified party under this
Section 9(f) of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 9(f), deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding.  The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if materially prejudicial to its ability to
defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section 9(f), but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section
9(f).
 
(iv)           If the indemnification provided for in this Section 9(f) is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any losses, claims, damages or liabilities referred to herein,
the indemnifying party, in lieu of indemnifying such indemnified party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the Violation(s) that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 
 

--------------------------------------------------------------------------------

 
 
(v)           The obligations of the Company and Holders under this Section 9(f)
shall survive completion of any offering of Registrable Securities in a
registration statement and the termination of this Agreement.  No Indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
consent of each Indemnified Party, consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation.
 
(g)       Termination of the Company’s Obligations.  The Company shall have no
obligations pursuant to Section 9 (a) with respect to:  (i) any Registrable
Securities proposed to be sold by a Holder in a registration pursuant to Section
9(a) if all such Registrable Securities proposed to be sold by a Holder may be
sold in a six (6) month period without registration under the Securities Act
pursuant to Rule 144 under the Securities Act, or under any replacement rule
promulgated by the SEC permitting the resale of restricted securities without
the necessity of a registration statement; or (ii) in connection with any
particular registration undertaken by the Company, any Holder who fails to
provide promptly the Company such information as the Company may reasonably
request at any time to enable the Company to comply with any applicable law or
regulation or to facilitate preparation and filing of said registration.
 
(h)       Expenses.  All expenses incurred in connection with a Piggyback
Registration (excluding underwriters’ and brokers’ discounts and commissions),
including without limitation, all federal and “blue sky” registration and
qualification fees, printers and accounting fees and fees and disbursements of
counsel for the Company shall be borne by the Company.
 
10.
Notices.



Any notice required or desired to be given under this Agreement shall be in
writing and shall be deemed given when personally delivered, one business day
after deposit with a reputable overnight courier service for next business day
delivery, or three days after being sent by certified or registered mail postage
prepaid to the addresses set forth below, or such other address as to which one
party may have notified the other in such manner.


If to Holder:
At the address shown on Exhibit A
   
If to the Company:
Dot VN, Inc.
 
9449 Balboa Ave., Suite 114
 
San Diego, CA 92123



11.
Default.



Upon an Event of Default that is not cured within twenty (20) business days,
then at the option of Holder, or Holder’s successors or assigns, Holder may (i)
accelerate all amounts due and owing under this Debenture and demand payment
immediately and/or (ii) declare the right to exercise any and all remedies
available to Holder under applicable law.

 
 

--------------------------------------------------------------------------------

 


12.
Miscellaneous.



(a)           Interest hereunder shall be calculated based on ten percent (10%)
per annum calculated using a 365-day year, payable in full, unless otherwise
converted to common stock in the Company, each calendar month starting with
December 2010 to be paid on the first of the month and monthly thereafter on the
first day of each month, in arrears for the prior month, in cash.


(b)           The Company agrees that all Conversion Shares at the time of
issuance will be fully paid and non-assessable.  Maker shall pay all expenses in
connection with the issuance of the Conversion Shares.  In the event an action
is instituted to enforce or interpret any of the terms of this Debenture, the
prevailing party shall be entitled to recover its costs, including reasonable
attorney’s fees.


(c)           All parties to this Debenture hereby waive presentment, dishonor,
notice of dishonor and protest.  All parties hereto consent to, and Holder is
hereby expressly authorized to make, without notice, any and all renewals,
extensions, modifications or waivers of the time for or the terms of payment of
any sum or sums due hereunder, or under any documents or instruments relating to
or securing this Debenture, or of the performance of any covenants, conditions
or agreements hereof or thereof or the taking or release of collateral securing
this Debenture.  Any such action taken by Holder shall not discharge the
liability of any party to this Debenture.


(d)           The Company may prepay the amount due and owing under this
Debenture upon ten (10) days written notice of the Company’s intent.


(e)           This Debenture shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflict of law
principles.


(f)           All payments due and owing under this Debenture shall be delivered
to Holder at the address set forth on Exhibit A unless Holder provides the
Company with written notice of a change of such instructions.


(g)           Capitalized terms used but not defined in this Debenture have the
meanings assigned to them in the Subscription Agreement.


[NEXT PAGE IS A SIGNATURE PAGE]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties execute this Debenture as of this 17th day of
June, 2010.


“Company” and “Maker”
 
“Holder”
DOT VN, INC.
 
VISION OPPORTUNITY MASTER FUND,
LTD.
            
/s/ Thomas Johnson
    
/s/ Adam Benowitz
By:
Thomas Johnson
 
By:
Adam Benowitz
Its:
Chief Executive Officer
 
Its:
Director


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
REGISTERED HOLDER OF THIS CONVERTIBLE DEBENTURE


Name of Registered Holder
Vision Opportunity Master Fund, Ltd.


Address
Vision Opportunity Master Fund, Ltd. c/o Vision Capital Advisors, LLC
20 West 55th Street, 5th Floor
New York, NY 10019
Attn: Michael Mosiello


Taxpayer Identification Number
27-0120759


Facsimile Number
212-867-1416


Email Address
m.mosiello@visicap.com

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
CONVERSION ELECTION
 
(To be executed by the Holder in order to Convert the Convertible Debenture)


TO:
Dot VN, Inc.
           



The undersigned hereby irrevocably elects to convert the below stated principal
amount of its Convertible Debenture into shares of Common Stock of DOT VN, INC.,
according to the conditions stated therein, as of the Conversion Date written
below.
 
Conversion Date:
   
Amount of Debenture to be converted:
   
Principal
 
$
 
Accrued Interest
 
To be   included with / excluded from   principal to be converted
(Holder to select one)
Conversion Price:
 
$
0.25
Amount of Debenture Unconverted:
 
$
       
Please issue the shares of Common Stock in the following name and to the
following address:
Certificate Name:
   
Taxpayer Identification Number
   
Address
                           
Authorized Signature:
   
Name:
   
Title:
   


 
 

--------------------------------------------------------------------------------

 